

117 HR 1263 IH: End College Chinese Communist Partnerships Act
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1263IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Ms. Stefanik (for herself, Mr. Good of Virginia, Mrs. McClain, Mr. Owens, and Mr. Banks) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo limit Federal funding for institutions of higher education that have partnerships with the People’s Republic of China, and for other purposes.1.Short titleThis Act may be cited as the End College Chinese Communist Partnerships Act or the End College CCP Act.2.FindingsCongress finds that—(1)the Chinese Communist Party (CCP) has been engaged in a sustained effort to undermine all facets of American power through influence campaigns within the United States;(2)the CCP has engaged in the theft of hundreds of billions of dollars’ worth of intellectual property and academic and scientific research on college campuses, within national labs and within the private sector;(3)the CCP has attempted to recruit Chinese Americans and ethnic Chinese within the United States for intelligence collection and coercion to advance the CCP ideology and agenda;(4)the hostile CCP ideology has gained a foothold in all facets of our society, including in academia, business, entertainment, and the media;(5)the CCP and its diplomats, through Confucius Institutes, have monitored students on American campuses and has forced its views upon our institutions of higher learning;(6)the CCP, through its propaganda efforts in academia, has censored discussion on Tibet and Taiwan, and has repeatedly interfered in campus-wide events;(7)CCP military officers have repeatedly used cover identities, and other misleading tactics, to obscure the true nature of their activities in the United States, including as students studying at American universities; and(8)the CCP’s talent recruitment plans, most notably the Thousand Talents Plan, are designed to attract, recruit, and cultivate overseas talent in furtherance of China’s strategic interests and reward individuals for stealing United States intellectual property.3.Restrictions on institutions partnering with the People’s Republic Of China(a)Funding restrictedAn institution of higher education or other postsecondary educational institution shall not be eligible to receive Federal funds (except funds under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) or other Department of Education funds that are provided directly to students) if such institution has a contractual partnership in effect with an entity that is—(1)owned or controlled, directly or indirectly, by the Government of the People’s Republic of China; or(2)organized under the laws of the People’s Republic of China.(b)Restoring eligibilityAn institution ineligible to receive Federal funds under subsection (a) may reestablish eligibility by—(1)disclosing to the Secretary of Education all contractual partnerships with an entity described in subsection (a) from the previous 10 years; and(2)providing to the Secretary of Education sufficient evidence that such partnerships have been terminated.